Citation Nr: 0123759	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for skin cancer 
and actinic keratoses of the head and neck, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant had recognized service as a member of the 
American Merchant Marine from January to July 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2000, the Board upheld the RO's denial of the 
appellant's claims.  The  appellant filed a timely appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).

In March 2001, the Court vacated and remanded the case to the 
Board based on the  Veterans Claims Assistance Act of 2000 
(the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001).  No other reasons were noted within 
the Court's decision.  In this regard, the undersigned must 
note that the VCAA was issued in November 2000, months after 
the Board issued the decision in this case in July 2000.


REMAND

As noted by the Court and the VA General Counsel, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In light written argument prepared by the appellant's 
representative in December 2000 and the fact that the  
appellant was last examined by VA in December 1997, the Board 
believes that additional development is now required.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board must note that within written argument submitted by 
the appellant's representative in December 2000, the issue of 
extraschedular evaluations for the service connected 
disabilities was raised.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on "average" industrial impairment.  38 U.S.C.A. 
§ 1155 (West 1991).  However, 38 C.F.R. § 3.321(b)(1) (2000) 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
evaluation.  The governing norm for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court's precedents suggest that a claim for an 
extraschedular rating is not "inextricably intertwined" 
with an underlying claim for an increased schedule rating.  
In Kellar v. Brown, 6 Vet. App. 157, 162 (1994), the Court 
held a claim for an extraschedular rating for a particular 
disability is not inextricably intertwined with a claim for a 
total disability rating for the same disability.  
Nevertheless, the appellant's attorney is not precluded from 
raising this question and the VA is obligated to address all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 89 (1996).  The 
Court also has held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the officials to whom such authority is 
delegated might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
 
As noted in Floyd, 9 Vet. App. at 95, the Court has held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) (2000) in the first instance 
because §  3.321(b)(1) establishes a specific procedure 
requiring all claims under that provision to be referred to 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for an initial decision.  
However, the Court did hold that the Board may be required to 
consider the applicability of § 3.321(b)(1) when the issue 
had been raised before the Board.  Specifically, the Court 
stated that "the regulation does not preclude the Board from 
considering whether referral to the appropriate first line 
officials is required" and "[t]he procedural requirements 
of 38 C.F.R. § 3.321(b)(1) do not deprecate from the ability 
or obligation of the Board to seek out all issues which are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the [Board's] decision."  
Id. at 95-96.  The Court further stated that "the correct 
course of action for the Board in extraschedular 
consideration cases . . . is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1)."  Id. at 95; see also id. at 96 ("the Board 
is in fact obligated to consider the applicability of the 
extraschedular rating regulation, but must then refer the 
matter for a decision in the first instance by the 
appropriate VA officials.") 

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, this case is 
REMANDED for the following:

1.  The  appellant may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO should request the  
appellant to list all of his current 
disabilities, both service connected and 
nonservice connected, and the effect that 
each has on his ability to function on a day-
to-day basis.

2.  The RO should request the  appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the  appellant, the RO 
should attempt to obtain copies of those 
treatment records identified by the  
appellant which have not been previously 
secured.

3.  The RO should obtain from the Social 
Security Administration (SSA) the medical 
records upon which the award of SSA 
benefits was made in March 1989.  The 
attention of the Social Security 
Administration should be directed to 38 
U.S.C.A. § 5106 (West 1991).  If SSA 
medical records are obtained, these 
should be associated with the  
appellant's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the SSA should be made 
part of the record in the claims folder.  

4.  The RO should also arrange for a VA 
examination of the  appellant to 
determine the nature and extent of the 
skin cancer and actinic keratoses of the 
head and neck.  The  appellant's claims 
folder or the pertinent medical records 
contained therein and a copy of this 
remand should be furnished to the 
examiner for review in conjunction with 
the examination.  All findings should be 
described and any functional impairment 
attributable to the condition should be 
described, including a full description 
of the effects of the disability upon his 
ordinary activity, if any.  Any skin 
deformity should be described in detail.  
If possible, though not required, 
unretouched color photographs of the 
chronic actinic damage should be taken. 

5.  Then, the  appellant should be 
examined by a VA psychiatrist to 
determine the nature and extent of his 
service-connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the PTSD.  If there are 
different psychiatric disorders other 
than PTSD, the examiner must attempt to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  Any 
social and industrial impairment should 
be specifically noted.  In this respect, 
the psychiatrist must identify the 
frequency and severity of all findings, 
as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)  The  appellant's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b)  The  appellant's ability to perform 
the activities of daily living, including 
his ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The  appellant's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

6.  The RO should review the examination 
reports and assure that they are responsive 
to the matters raised.  If not, the report or 
reports should be returned for corrective 
action.

7.  Thereafter, the case should be 
reviewed by the RO. The RO should 
expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), and 
provide appropriate notice to the  
appellant of a determination in this 
regard.  The  appellant is advised that 
any additional claims, including the 
issue of entitlement to additional 
compensation under 38 C.F.R. 
§ 3.321(b)(1), will not be before the 
Board unless the determination of the RO 
is unfavorable, and the  appellant files 
a notice of disagreement and completes 
all procedural steps necessary to appeal 
a claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).

8.  If a combined 100 percent schedular 
evaluation is not established, the RO 
should then adjudicate the claim of 
entitlement to a total rating based on 
unemployability with consideration of 
38 C.F.R. §§ 3.340, 3.341, and 4.16 
(2000).  In addition, the RO must review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





